Citation Nr: 0615470	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-24 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES


1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a 
right ankle sprain.

3.  Entitlement to service connection for a left ankle 
disability.

4.  Entitlement to service connection for bilateral skin rash 
of the hands.

5.  Entitlement to service connection for a hamstring 
disability

6.  Entitlement to service connection for bilateral 
osteoarthritis of the knees.




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The veteran requested that he be afforded a travel board 
hearing at the time he filed his substantive appeal in June 
2004.  The veteran was informed in July 2004 that he was 
scheduled for a travel board hearing at the RO in September 
2004.  The veteran appeared for the hearing but requested 
that the hearing be postponed.  In August 2005 the veteran 
was informed that he was scheduled for a travel board hearing 
at the RO in September 2005.  The veteran contacted the RO in 
September 2005 and again requested that the hearing be 
rescheduled.  In February 2006 the veteran was informed that 
he was scheduled for a travel board hearing at the RO in 
April 2006.  The veteran failed to appear for the hearing.  
Accordingly, the veteran's request for a hearing is treated 
as withdrawn and the Board will adjudicate the claim based on 
the evidence of record.  38 C.F.R. § 20.704(d) (2005).  


FINDINGS OF FACT

1.  The veteran does not have PTSD. 

2.  The veteran's residuals of a right ankle sprain, left 
ankle disability, and osteoarthritis of the knees are not 
related to military service.  

3.  The veteran does not have any currently shown bilateral 
skin rash of the hands or hamstring disability.


CONCLUSIONS OF LAW

1.  The veteran does not have PTSD that is the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f), 4.125(a) (2005).

2.  The veteran does not have residuals of a right ankle 
sprain that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

3.  The veteran does not have residuals of a left ankle 
disability that is the result of disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

4.  The veteran does not have a bilateral skin rash of the 
hands or a hamstring disability that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).

5.  The veteran does not have a hamstring disability that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).

6.  The veteran does not have bilateral osteoarthritis of the 
knees that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran served on active duty from August 1971 to June 
1974.  The veteran's DD Form 214 reveals that he was awarded 
the National Defense Service Medal and Air Force Medal.  
Service medical records (SMRs) for the period from July 1971 
to April 1974 were associated with the claims file.  The 
veteran's entrance examination dated in July 1971 was 
negative for any reference to the veteran's claimed 
disabilities.  In August 1971 the veteran was seen for a skin 
rash between his legs.  He was diagnosed with tinea cruris.  
In October 1971 the veteran was shot by his father in the 
left side of the neck.  In February 1974 the veteran was seen 
for a right ankle injury.  Physical examination revealed 
edema and point tenderness over the lateral aspect of the 
right malleolus with decreased range of motion and strength.  
The veteran complained of sharp pain on extension and 
inversion.  An x-ray revealed no evidence of fracture.  He 
was diagnosed with a right ankle sprain.  The January 1974 
separation examination was negative for any reference to the 
veteran's claimed disabilities.  The examiner remarked that 
the veteran had a "trick knee from playing sports" with no 
treatment sought.

Associated with the claims file are employment records from 
VA dated from April 1985 to September 1986.  The veteran 
submitted the records and it appears that the records were 
obtained from the Fayetteville VA Medical Center.  The 
records were noted to be part of an "Employee Health 
Record."  The veteran was noted to have itching welts on his 
arms and legs in May 1985.  He was noted to have a throbbing 
ache in his left leg in July 1985.  He was noted to have a 
mass on his left thigh which was diagnosed as a sebaceous 
cyst in august 1985.  

Associated with the claims file are VA outpatient treatment 
reports dated from January 1994 to November 2004.  The 
veteran was admitted in January 1994.  His mood was noted to 
be appropriate and he was in no acute distress.  He reported 
a history of right knee injury.  He denied any medical or 
physical problems at that time.  A mental status examination 
obtained in February 1994 revealed that the veteran alert, 
cooperative, friendly, and oriented in three spheres.  His 
judgment was noted to be poor.  The veteran denied 
hallucinations and delusions as well as suicidal and 
homicidal ideations.  His mood was depressed and his affect 
was blunted.  He denied any past or current psychological 
treatment or conditions.  In August 2001 the veteran was seen 
for right knee pain.  He reported that he fell off a cherry 
picking truck in 1983 and injured his right knee.  He said he 
was told that he chipped a bone at the time of the injury.  
The veteran reported right groin swelling with pain upon 
lifting or straining.  He also said he noticed a small bulge 
in the right groin.  He was noted to be scheduled for a right 
inguinal hernia repair.  The veteran was seen for right knee 
pain again in October 2001 which he said originated following 
the fall from a cherry picking truck in 1983.  In December 
2002 the veteran was seen for complaints of left leg pain.  
His leg was swollen for the previous twenty-four hours and he 
said he did not incur an injury.  A week later the veteran 
was seen for left calf edema and pain.  His left calf was 
noted to be bigger than his right calf but his thighs were 
the same.  Another note in December 2002 remarked that an 
examination revealed pain and swelling of the left knee and 
leg of uncertain etiology.  The veteran was noted to have a 
possible partially ruptured Baker's cyst of the left knee.  
He continued to have pain and swelling of the left calf in 
January 2003.  Also in January 2003 x-rays revealed 
significant osteoarthritis of the knees.  He complained of 
knee pain in April 2003.  He also reported pain, joint 
effusion, and instability of his left knee.  He could not 
recall a specific injury.  He was assessed with internal 
derangement of the left knee.  Also in April 2003 the veteran 
was evaluated for depression.  He was diagnosed with pain 
associated with medical condition and anxiety.  He was 
referred for psychotherapy.  A psychology consultation noted 
that the veteran had a sleep disturbance due to pain in his 
leg.  A few days later, in April 2003, an examiner reported 
that the veteran was not recommended to the mental health 
clinic because he was not endorsing depression or anxiety.  
X-rays of the right knee obtained in April 2003 revealed 
severe narrowing of the medial compartment with irregularity 
of the femoral articular surface of that compartment with 
marginal spur formation.  X-ray of the left knee revealed 
abnormal soft tissues of the suprapatellar preformal bursa 
consistent with effusion.  Moderate narrowing of the medial 
compartmental space was also noted.  In May 2003 the veteran 
reported that he had left knee pain for two months which was 
starting to cause his right knee to hurt because he was 
transferring his weight to that side.  The veteran was 
referred for a pain assessment in June 2003.  He said his 
primary pain was in both knees.  X-rays of the knees revealed 
osteoarthritic changes of both knee joints in July 2003.  X-
rays of the ankles taken in July 2003 revealed very early 
arthritic changes.  The veteran reported left leg pain again 
in November 2003.  The veteran was evaluated for PTSD in 
February 2004.  He reported that he his stressor's included 
an incident whereby his father shot him in the face.  He also 
reported an incident in service whereby he reported seeing an 
airplane blow up on the flight line as it returned from a 
mission.  He said he saw the pilot and navigator incinerated 
as they tried to eject.  Mental status examination revealed 
that the veteran was pleasant and likeable.  He was casually 
dressed and dressed appropriate for the weather.  His affect 
was euthymic.  He denied suicidal or homicidal ideations.  
His main complaint was difficulty sleeping.  He also reported 
nightmares several times a week.  He reported feeling 
depressed and that he had chronic neck pain.  He was given 
the Minnesota Multiphasic Personality Inventory and PTSD 
Clinical Checklist.  His profile was similar to persons who 
are described as naïve and unsophisticated but trying to look 
"good."  Test-takers with similar profiles were described 
as more likely to show more summarization features rather 
than hysterical features.  They are in general pessimistic 
and have excessive concerns about their physical symptoms.  
They frequently worry and experience a mild level of 
dysphoria.  Elevations on the PTSD checklist were noted to be 
within normal limits.  The examiner noted that the check list 
does not score trauma issues, only symptoms related to three 
of the five domains-reexperience, avoidance, and 
hypervigilance.  The veteran was diagnosed with dysthymia and 
alcohol dependence in remission.  The examiner opined that 
the veteran's stressors met the criteria for trauma but that 
his reaction to the traumas did not suggest that their impact 
on the veteran was sufficient for him to develop PTSD.  The 
examiner said the veteran would not be a good candidate for 
the PTSD program.  He said the veteran may be a good 
candidate for individual therapy because he had some problems 
of long-standing depressive disorder.  At a rheumatology 
consultation in February 2004 the veteran denied skin rash.  
He was noted to be positive for hepatitis C.  He reported 
diffuse arthralgias.  Examination of the joints revealed 
unremarkable hips.  His knees bilaterally had a small 
effusion with collateral ligamentous instability, left 
greater than right, and ankles and feet without active 
synovitis.  He was diagnosed with primary osteoarthritis of 
the hands and knees.  The veteran was seen in March 2004 for 
individual psychotherapy.  He reported stress and difficulty 
sleeping.  The examiner said that the veteran was somewhat 
vague as to why he presented for the appointment.  He was 
diagnosed with adjustment disorder with mixed features.  The 
examiner said no individual psychotherapy was required.  
Later in March 2004 the veteran was seen in the mental health 
clinic for depression group therapy after a diagnosis of 
depression.  Later in March 2004 he was diagnosed with 
dysthymia and alcohol dependence in remission.  The examiner 
noted that the veteran was being treated with several 
medications and that he did not have a diagnosis of PTSD.  He 
was seen in April 2004 for individual psychotherapy for 
adjustment with depressed features.  He was to obtain 
medication for depression and to help him sleep.  Later in 
April 2004 the veteran was noted to have great improvement.  
In May 2004 he was diagnosed with adjustment disorder with 
mixed mood.  In June 2004 the veteran was seen for 
depression, anxiety and some PTSD symptoms.  In July 2004 the 
veteran was seen for depression and PTSD.  In September 2004 
the veteran was seen for depression, anxiety, and dysthymia.  
In October 2004 he was seen for ongoing problems with 
depression and anxiety.  In November 2004 the veteran was 
noted to have very little baseline depression and he was 
noted to be functioning quite well.  

The veteran was afforded a VA examination in September 2003.  
The examiner reported that he had reviewed the claims file.  
Physical examination revealed that the veteran was oriented 
in three spheres and was in no acute distress.  He was noted 
to be evasive in giving his medical history.  His mood was 
noted to be normal and his affect was within normal limits.  
The veteran reported that he developed a skin rash in early 
1974.  He said it was usually on his forearms and hands and 
was similar to sunburn.  At the time of the examination there 
was no evidence of a skin rash.  Range of motion of the 
knees, hips, and ankles was noted to be within normal limits.  
The examiner diagnosed the veteran with bilateral 
osteoarthritis of the knees but he said that the veteran did 
not seek any treatment for injuries to his knees while in 
service.  He said that the veteran suffered severe trauma to 
his knees postmilitary.  He opined that the veteran's 
osteoarthritis of the knees was less likely related to 
military service.  The examiner said that it was less likely 
that the veteran's bilateral ankle pain was related to 
military service.  He noted that the veteran had discomfort 
in his left ankle which caused the right ankle to hurt 
possibly secondary to change in the veteran's gait.  He said 
that the left ankle pain was not related to military service.  

Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

PTSD

Establishing service connection for PTSD requires that there 
be medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a) (2005); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.  38 C.F.R. § 3.304(f) 
(2005).  

In this case, the veteran does not have a diagnosis of PTSD.  
The veteran underwent a thorough psychiatric consultation at 
VA in February 2004.  He was given the Minnesota Multiphasic 
Personality Inventory and the PTSD Clinical Checklist.  The 
examiner noted that elevations on the PTSD scale were within 
normal limits.  The veteran reported two stressors in 
service.  The examiner diagnosed the veteran with dysthymia 
and alcohol dependence in remission.  The examiner opined 
that the stressors met the criteria for trauma but that the 
veteran's reactions to the traumas did not suggest that their 
impact on him was sufficient for him to develop PTSD.  He 
said that veteran would not be a good candidate for the 
outpatient PTSD program or for the residential program.  He 
noted that the veteran did have some problems of long-
standing depressive disorder which might be reduced with 
individual psychotherapy.  The VA outpatient treatment 
records reveal that the veteran has been variously diagnosed 
with dysthymia, anxiety, depression, and adjustment disorder.  
In March 2004 an examiner noted that the veteran was being 
treated with several medications and that he did not have a 
diagnosis of PTSD.  VA records revealed that in June 2004 the 
veteran was seen for depression, anxiety and some PTSD 
symptoms and in July 2004 the veteran was seen for depression 
and PTSD.  However, these were notes from individual 
psychotherapy sessions and the notes do not indicate the 
capacity of the psychotherapy provider or that a diagnosis of 
PTSD was based on any mental examinations by a qualified 
person.  Absent a diagnosis of PTSD related to a verified 
stressor, service connection must be denied.

Residuals of Right Ankle Sprain

In this case, service medical records reveal that the veteran 
was seen for a right ankle injury in February 1974.  Physical 
examination revealed edema and point tenderness over the 
lateral aspect of the right malleolus with decreased range of 
motion and strength.  The veteran complained of sharp pain on 
extension and inversion.  An x-ray revealed no evidence of 
fracture.  The January 1974 separation examination was 
negative for any reference to residuals of a right ankle 
sprain.  

An x-ray of the right ankle obtained in July 2003 revealed 
very early arthritic changes.  The veteran was afforded a VA 
examination in September 2003.  The veteran was noted to have 
normal range of motion of the ankles.  The examiner said that 
it was less likely that the veteran's bilateral ankle pain 
was related to military service.  

There is no competent medical opinion establishing a nexus 
between the veteran's diagnosis of early arthritic changes of 
the right ankle and his period of military service and there 
is competent medical evidence against such nexus.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection.  

Left Ankle Disability

In this case the veteran's SMRs were negative for any 
reference to an injury to the veteran's left ankle in 
service.  An x-ray of the left ankle obtained in July 2003 
revealed early arthritic changes.  The veteran was afforded a 
VA examination in September 2003.  The examiner said that the 
left ankle pain was not related to military service.  

There is no competent medical opinion establishing a nexus 
between the veteran's diagnosis of early arthritic changes of 
the left ankle and his period of military service and there 
is competent medical evidence against such nexus.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection.  



Bilateral Skin Rash of the Hands

In order for service connection to be granted for a claimed 
disability, there must be evidence of the current existence 
of such claimed disability.  See Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  In this case the SMRs are 
negative for any reference to treatment for or a diagnosis of 
a bilateral skin rash of the hands.  The veteran was seen in 
service for a skin rash between his legs.  There was one 
treatment note from the Fayetteville VA employment health 
record whereby the veteran was noted to have itching welts on 
his arms and legs in May 1985.  However, at the time of the 
September 2003 VA examination there was no evidence of a skin 
rash.  Outpatient treatment records from VA were negative for 
any reference to a skin rash of the hands.  Absent a current 
diagnosis, an award of service connection is not warranted.  
The preponderance of the evidence is against the claim.

Hamstring Disability

Here, there is no medical evidence of current diagnosis of a 
hamstring disability.  Without medical evidence of a current 
disability, the analysis ends, and the claim must be denied.  
The veteran was treated at VA for pain in his left calf.  His 
left calf was noted to be bigger on the left but his thighs 
were the same size.  In December 2002, an examination 
revealed pain and swelling of the left knee and leg of 
uncertain etiology.  The veteran was noted to have a possible 
partially ruptured Baker's cyst of the left knee.  He 
continued to have pain and swelling of the left calf in 
January 2003.  There is no evidence that the veteran was 
treated for a hamstring disability in service and the medical 
evidence of record does not document any disability of the 
hamstring.  The veteran did not report a hamstring disability 
at the time of his VA examination in September 2003.  Absent 
a current diagnosis, an award of service connection is not 
warranted.  The preponderance of the evidence is against the 
claim.



Bilateral Osteoarthritis of the Knees

The veteran's SMRs are negative for any treatment for an 
injury of the knees.  The January 1974 separation examination 
noted that the veteran had a trick knee from playing sports 
and that the veteran had not sought treatment.  The veteran 
has been diagnosed with osteoarthritis of the knees.  In 
August 2001 the veteran was seen for right knee pain.  He 
reported that he fell off a cherry picking truck in 1983 and 
injured his right knee.  He said he was told that he chipped 
a bone at the time of the injury.  The veteran was noted to 
have a possible partially ruptured Baker's cyst of the left 
knee in December 2002.  The September 2003 VA examiner said 
that the veteran had normal range of motion of the knees.  
The examiner noted that the veteran did not seek treatment 
for his knees in service and that the veteran suffered trauma 
to his knee after military service.  He said it was less 
likely related to military service.  

There is no competent medical opinion establishing a nexus 
between the veteran's diagnosis of osteoarthritis of the 
knees and his period of military service and there is 
competent medical evidence against such nexus.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the claim of service connection.  

The Board notes that the veteran has alleged that he has 
PTSD, residuals of a right ankle injury, a left ankle 
disability, a bilateral skin rash of the hands, a hamstring 
disability, and bilateral osteoarthritis of the knees which 
are related to service.  While the veteran is capable of 
providing information regarding his current condition, as a 
layperson, he is not qualified to offer medical opinions.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for PTSD, residuals of a right ankle 
injury, a left ankle disability, a bilateral skin rash of the 
hands, a hamstring disability, and bilateral osteoarthritis 
of the knees.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005).  

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
notify.

The RO wrote to the veteran in January 2003 and informed him 
of the evidence he needed to substantiate his claims of 
service connection.  He was informed of the elements to 
satisfy in order to establish service connection.  He was 
advised to submit any evidence he had to show that he had a 
current disability and to identify sources of 
evidence/information that he wanted the RO to obtain on his 
behalf.  He was also informed of the elements necessary to 
establish PTSD and the veteran was requested to provide 
information about his claimed stressors.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims, what was required 
of him and what VA would do to assist.  He was told to submit 
any pertinent evidence he had.  In summary, the Board finds 
that no additional notice is required under the provisions of 
38 U.S.C.A. § 5103 as enacted by the VCAA and 38 C.F.R. 
§ 3.159(b).  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Additionally, while the veteran was not told of 
the criteria used to award disability ratings or the criteria 
for assigning an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), no such issue is now 
before the Board.  Therefore, a remand of the claims of 
service connection in order to address rating or effective 
date issues is not necessary.

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records and VA outpatient treatment 
records.  The veteran has not alleged that there is any 
outstanding evidence that would support his contention that 
his PTSD, residuals of a right ankle injury, a left ankle 
disability, a bilateral skin rash of the hands, a hamstring 
disability, and bilateral osteoarthritis of the knees are 
related to his military service.  The veteran was afforded a 
VA examination during the course of his appeal.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.


ORDER

Entitlement to service connection for PTSD, residuals of a 
right ankle injury, a left ankle disability, a bilateral skin 
rash of the hands, a hamstring disability, and bilateral 
osteoarthritis of the knees is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


